DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 12/20/2021. Claims 1-14 are pending and considered below.

Response to Arguments
Claims 1-14 were rejected under 35 U.S.C. 101 as being directed to a judicial exception without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. Applicant has amended independent claims 1, 7 and 13 to include the limitation “implemented by circuits for implementing functions”. However, abstract ideas implemented using well-understood, routine and conventional circuits aren’t patent-eligible under 35 U.S.C. 101.
Applicant has further amended independent claims 1, 7 and 13 to include the limitation “wherein, respective behavior characteristics corresponding to different road types are pre-stored, the different road types comprising an urban road, an intercity road, and a highway; and in a case that the position information of the obstacle is determined as a specific road type and the behavior characteristic 
Claims 13-14 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant argued that those skilled in the art know how a server can determine a third driverless vehicle would be affected by a dangerous obstacle according to position information and a behavior characteristic of the dangerous obstacle. Examiner agrees that it would be obvious to those skilled in the art how a server could determine a third driverless vehicle would be affected by a dangerous obstacle according to position information and a behavior characteristic of a dangerous obstacle. However, Applicant’s specification fails to disclose a written description of how a server determines a third driverless vehicle would be affected by a dangerous obstacle.
Claims 6 and 11-12 were rejected under 35 U.S.C. 112(b). Applicant has corrected the antecedent basis issues. Therefore, the 35 U.S.C. 112(b) rejection of claims 6 and 11-12 is withdrawn.
Claims 1-14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US-2019/0051179-A1). Applicant amended independent claims 1, 7 and 13 to include the limitation “wherein, respective behavior characteristics corresponding to different road types are pre-stored, the different road types comprising an urban road, an intercity road, and a highway; and in a case that the position information of the obstacle is determined as a specific road type and the behavior characteristic of the obstacle is determined to be consistent with a dangerous behavior characteristic corresponding  rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Fields for the reasons given below.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-6, step 1 analysis, the subject matter of claims 1-6 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-6 are directed to a method.
Claims 1-6 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-6 are directed to a method for determining that an obstacle is dangerous. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “driverless”. That is, other than reciting “driverless”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “driverless” language, the claim encompasses a driver determining that another vehicle is being operated in a manner which is dangerous for the road type. A driver would consider another vehicle moving at 75 mph as driving safely on the highway, and driving dangerously on an urban or intercity road.
Claim 1 includes the revised step 2A, prong two, additional element of sending position information and behavior characteristics of the dangerous obstacle. Claims 3 and 4 include the revised 
Claims 1-6 include the step 2B additional elements of circuits. Applicant’s specification does not provide any indication that the circuits are anything other than conventional circuits. Determining whether an obstacle is dangerous is a well-understood, routine and conventional function when claimed using generic circuits. Circuits are widely prevalent and in common use in driverless vehicles. Circuits are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the driverless vehicle industry. Therefore, claims 1-6 are rejected under 35 U.S.C. 101.
Regarding claims 7-12, step 1 analysis, the subject matter of claims 7-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 7-12 are directed to a device comprising structure (one or more processors).
Claims 7-12 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental 
Claims 7 and 8 includes the revised step 2A, prong two, additional element of sending position information and behavior characteristics of the dangerous obstacle. Claims 9 and 10 include the revised step 2A, prong two, additional element of receiving the position information and behavior characteristic of the dangerous obstacle. Claims 11 and 12 include the revised step 2A, prong two additional element of receiving the position information, the behavior characteristic of the dangerous obstacle and an analysis result for the behavior characteristic. Sending position information and behavior characteristic of the dangerous obstacle is recited at a high level of generality and represents insignificant extra-solution activity. Receiving the position information, the behavior characteristic of the dangerous obstacle and an analysis result for the behavior characteristic amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 7-12 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 7-12 generally link the use of the abstract idea to a particular technological environment or field of use (driverless vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 7-12 include the step 2B additional elements of circuits, one or more processors and a storage device configured to store one or more programs. Applicant’s specification does not provide any indication that the circuits, one or more processors or the storage device are anything other than 
Regarding claims 13-14, step 1 analysis, the subject matter of claims 13-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 13-14 are directed to a device comprising structure (one or more processors).
Claims 13-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 13-14 are directed to a device for determining that an obstacle is dangerous. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “driverless”. That is, other than reciting “driverless”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “driverless” language, the claim encompasses a driver determining that another vehicle is being operated in a manner which is dangerous for the road type. A driver would consider another vehicle moving at 75 mph as driving safely on a highway, and driving dangerously on an urban or intercity road.
Claim 13 includes the revised step 2A, prong two, additional element of receiving and sending position information and behavior characteristic of a dangerous obstacle. Claim 14 includes the revised step 2A, prong two, additional element of sending an analysis result. Receiving position information and behavior characteristic is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Sending position information, behavior characteristic, 
Claims 13-14 include the step 2B additional elements of circuits, one or more processors and a storage device configured to store one or more programs. Applicant’s specification does not provide any indication that the circuits, one or more processors or the storage device are anything other than conventional circuits, processors and storage devices. Determining whether an obstacle is dangerous is a well-understood, routine and conventional function when claimed using generic circuits, processors and storage devices. Circuits, processors and storage devices are widely prevalent and in common use in driverless vehicles. Circuits, processors and storage devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the driverless vehicle industry. Therefore, claims 13-14 are rejected under 35 U.S.C. 101.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, applicant’s specification does not disclose how a server determines a third driverless vehicle affected by the dangerous obstacle according to the position information and the behavior characteristic of a dangerous obstacle and position information and travelling direction of a third driverless vehicle.
Claim 14 depends on claim 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US-2019/0051179-A1, hereinafter Alvarez) in view of Fields et al. (U.S. Patent Number 9,805,601, hereinafter Fields).
Regarding claim 1, Alvarez discloses:
determining whether a behavior characteristic of at least one obstacle in a detection range of a first driverless vehicle is consistent with a dangerous behavior characteristic (paragraphs [0113-0116] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330);
determining that the obstacle with the behavior characteristic consistent with the dangerous behavior characteristic is a dangerous obstacle (paragraphs [0123-0124]; FIG. 1, rogue vehicle detection circuitry-142, inner safety belief circuitry-144, and safe vehicle operating behaviors-145; and FIG. 4, detect vehicles-404, get self-localization-406, estimate pose, velocity-408, get social psychomimetics-412, and check inner safety belief-414); 
sending position information and behavior characteristic of the dangerous obstacle to a server (paragraphs [0037-0044] and [0161-0162]; and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n); and
a second driverless vehicle (paragraphs [0116-0118] and [0152-0158]; and FIG. 3, VANET/SWARM-120).

wherein, respective behavior characteristics corresponding to different road types are pre-stored (col. 13, line 8 - col. 14, line 22; and FIG. 3, computing device-300, program memory-302, microprocessor (MP) – 306, random-access memory (RAM) - 308, and controller-340); and
the different road types comprising an urban road, an intercity road, and a highway; and in a case that the position information of the obstacle is determined as a specific road type and the behavior characteristic of the obstacle is determined to be consistent with a dangerous behavior characteristic corresponding to the specific road type, the obstacle is determined as the dangerous obstacle (col. 33, lines 4-57).
Fields teaches that a mobile computing device, on-board computer, or external computing device should determine an occurrence of an anomalous condition based upon received sensor data. Fields further teaches that determining the occurrence of an anomalous condition may include comparing sensor data with previously recorded data for the local environment (based upon GPS data) or for similar environments (residential streets within a city, rural highways, etc.) (col. 33, lines 4-57). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of determining an anomalous condition based on a comparison of sensed data and road type of Fields into the system of detecting a rogue vehicle based on a comparison of sensed data and local rules, laws, and customs of Alvarez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of 
Regarding claim 2, Alvarez further discloses:
wherein the second driverless vehicle is an additional driverless vehicle in the detection range of the first driverless vehicle (paragraphs [0044] and [0137]; and FIG. 9, vehicles-110A-E, VANET-120, host vehicle-710, and range-950).
Regarding claims 3 and 4, Alvarez further discloses:
receiving the position information and behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); and
determining a travelling operation of the first driverless vehicle according to the position information and behavior characteristic of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claims 5 and 6, Alvarez further discloses:
receiving the position information, the behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); 
an analysis result for the behavior characteristic (paragraphs [0156-0158] and FIG. 13, identify rogue vehicle-1310, determine preferred future travel path-1312, and transmit preferred future travel path to VANET vehicles-1314); and
determining a travelling operation of the first driverless vehicle according to the position information, the behavior characteristic and the analysis result of the dangerous obstacle (paragraph 
Regarding claim 7, Alvarez further discloses:
one or more processors (paragraphs [0161-0162] and FIG. 3, rogue vehicle detection and avoidance circuitry-140, and vehicle control systems-174);
a storage device configured to store one or more programs (paragraphs [0161-0162]);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]);
determine whether a behavior characteristic of at least one obstacle in a detection range of a first driverless vehicle is consistent with a dangerous behavior characteristic (paragraphs [0113-0116] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330);
determine that the obstacle with the behavior characteristic consistent with the dangerous behavior characteristic is a dangerous obstacle (paragraphs [0123-0124]; FIG. 1, rogue vehicle detection circuitry-142, inner safety belief circuitry-144, and safe vehicle operating behaviors-145; and FIG. 4, detect vehicles-404, get self-localization-406, estimate pose, velocity-408, get social psychomimetics-412, and check inner safety belief-414); 
send position information and behavior characteristic of the dangerous obstacle to a server (paragraphs [0037-0044] and [0161-0162]; and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n); and
a second driverless vehicle (paragraphs [0116-0118] and [0152-0158]; and FIG. 3, VANET/SWARM-120).

wherein, respective behavior characteristics corresponding to different road types are pre-stored (col. 13, line 8 - col. 14, line 22; and FIG. 3, computing device-300, program memory-302, microprocessor (MP) – 306, random-access memory (RAM) - 308, and controller-340); and
the different road types comprising an urban road, an intercity road, and a highway; and in a case that the position information of the obstacle is determined as a specific road type and the behavior characteristic of the obstacle is determined to be consistent with a dangerous behavior characteristic corresponding to the specific road type, the obstacle is determined as the dangerous obstacle (col. 33, lines 4-57).
Fields teaches that a mobile computing device, on-board computer, or external computing device should determine an occurrence of an anomalous condition based upon received sensor data. Fields further teaches that determining the occurrence of an anomalous condition may include comparing sensor data with previously recorded data for the local environment (based upon GPS data) or for similar environments (residential streets within a city, rural highways, etc.) (col. 33, lines 4-57). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of determining an anomalous condition based on a comparison of sensed data and road type of Fields into the system of detecting a rogue vehicle based on a comparison of sensed data and local rules, laws, and customs of Alvarez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding collision with a dangerous vehicle. A person of ordinary skill would know that the rules for driving vary with road type.

Regarding claim 8, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (paragraphs [0161-0162]); and
send the position information and behavior characteristic of the dangerous obstacle to an additional driverless vehicle in the detection range of the first driverless vehicle (paragraphs [0044] and [0137]; and FIG. 9, vehicles-110A-E, VANET-120, host vehicle-710, and range-950).
Regarding claims 9 and 10, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]); 
receive the position information and behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); and
determine a travelling operation of the first driverless vehicle according to the position information and behavior characteristic of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claims 11 and 12, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]); 
receive the position information, the behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); 

determine a travelling operation of the first driverless vehicle according to the position information, the behavior characteristic and the analysis result of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claim 13, Alvarez further discloses:
one or more processors (paragraphs [0161-0162] and FIG. 3, rogue vehicle detection and avoidance circuitry-140, and vehicle control systems-174);
a storage device configured to store one or more programs (paragraphs [0161-0162]);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]);
receive position information and behavior characteristic of a dangerous obstacle (paragraphs [0037-0044] and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n); 
from a first driverless vehicle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330);
wherein the dangerous obstacle has behavior characteristic consistent with a dangerous behavior characteristic (paragraphs [0123-0124]; FIG. 1, rogue vehicle detection circuitry-142, inner safety belief circuitry-144, and safe vehicle operating behaviors-145; and FIG. 4, detect vehicles-404, get self-localization-406, estimate pose, velocity-408, get social psychomimetics-412, and check inner safety belief-414); 

send the position information and the behavior characteristic of the dangerous obstacle to the third driverless vehicle (paragraphs [0037-0044] and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n).
Alvarez discloses considering compliance with local rules, laws, and customs to identify nearby rogue vehicles operated in an improper, illegal, or unsafe manner (paragraph [0042]). Alvarez does not specifically compare behavior characteristics to pre-stored road types. However, Fields further discloses:
wherein, respective behavior characteristics corresponding to different road types are pre-stored (col. 13, line 8 - col. 14, line 22; and FIG. 3, computing device-300, program memory-302, microprocessor (MP) – 306, random-access memory (RAM) - 308, and controller-340); and
the different road types comprising an urban road, an intercity road, and a highway; and in a case that the position information of the obstacle is determined as a specific road type and the behavior characteristic of the obstacle is determined to be consistent with a dangerous behavior characteristic corresponding to the specific road type, the obstacle is determined as the dangerous obstacle (col. 33, lines 4-57).
Fields teaches that a mobile computing device, on-board computer, or external computing device should determine an occurrence of an anomalous condition based upon received sensor data. Fields further teaches that determining the occurrence of an anomalous condition may include comparing sensor data with previously recorded data for the local environment (based upon GPS data) or for similar environments (residential streets within a city, rural highways, etc.) (col. 33, lines 4-57). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of 
Regarding claim 14, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]); 
analyze the behavior characteristic of the dangerous obstacle (paragraphs [0156-0157] and FIG. 13, identify rogue vehicle-1310, and determine preferred future travel path-1312); and
send an analysis result to the third driverless vehicle (paragraph [0158] and FIG. 13, transmit preferred future travel path to VANET vehicles-1314).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mezaael (U.S. Patent Number 10,486,591) discloses a fleet alarm system which detects a hazardous condition and provides an alert. A road driving type entry includes weather and temperature information, and lowers the threshold of the alerts responsive to detecting a hazardous road condition or an unpaved road (col. 7, lines 45-56). 


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667